Citation Nr: 1336941	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for loss of vision of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959 and again from October 1961 to August 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in No. Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

When this case was before the Board in February 2013, it was remanded to afford the Veteran a videoconference hearing before the Board, as he requested on his April 2012 Form 9, substantive appeal.  Previously, the RO had scheduled the Veteran for a video hearing at the RO in North Little Rock, Arkansas in January 2013, but unfortunately the October 2012 notice letter was sent to the Veteran's old address in Texas.

While the electronic record indicates that the Veteran was scheduled for a Travel Board hearing on September 13, 2013, and that he failed to appear for the hearing, there is nothing in the claims folder or Virtual VA showing that he was properly notified of the hearing.

It is entirely unclear whether the Board's prior remand instructions were complied with and whether the Veteran received proper notice of a new hearing at his last known address.  Corrective action is required.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing  before the Board (or a Travel Board hearing if he prefers) in accordance with the advancement of his appeal on the Board's docket.  Notice of the hearing must be sent to the Veteran's last known address noted on his Form 9, substantive appeal, and a copy of the letter must be included in his claims folder or Virtual VA if he fails to appear for the hearing.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



